141 N.J. Super. 546 (1976)
359 A.2d 492
STATE OF NEW JERSEY, PLAINTIFF-RESPONDENT,
v.
K-MART, DEFENDANT-APPELLANT.
Superior Court of New Jersey, Appellate Division.
Submitted March 30, 1976.
Decided April 12, 1976.
Before Judges HALPERN, CRANE and MICHELS.
Mr. William P. Ford, attorney for appellant (Messrs. Grunewald, Turk, Gillen and Ford, of counsel).
Mr. William F. Hyland, Attorney General, attorney for respondent (Mr. Robert A. Rubenfeld. Deputy Attorney General, of counsel and on the brief).
*547 PER CURIAM.
Defendant was convicted in the municipal court of the Township of Hazlet of selling articles of clothing on Sunday, in violation of N.J.S.A. 2A:171-5.8. After a trial de novo on the record, the conviction was affirmed in the Monmouth County Court.
Defendant appeals, presenting the following issues as it has framed them:
Point I  The complaints are insufficient as a matter of law. They did not adequately apprise the defendant of the charges against it. Further, the complaints did not charge a crime because they did not negative the exceptions in the statute.
Point II  The State did not carry its burden of proof. No evidence was offered that the defendant was not within any exceptions set forth in N.J.S.A. 2A:171-5.8.
Point III  N.J.S.A. 2A:171-5.8 should be declared unconstitutional since the exception in the statute for "works of necessity and charity" is unconstitutionally vague.
We have carefully reviewed each of the arguments presented and have concluded that they are clearly without merit. Defendant has additionally contended in a supplemental brief, recently filed, that the classification of N.J.S.A. 2A:171-5.8 is arbitrary and not reasonably related to the legislative goal of the statute, and is thus unconstitutional. This issue has been decided adversely to defendant's position in State v. Monteleone, 36 N.J. 93 (1961), and Two Guys from Harrison, Inc. v. Furman, 32 N.J. 199 (1960).
The conviction is affirmed essentially for the reasons expressed by Judge Yaccarino in his opinion reported at 134 N.J. Super. 76 (Cty. Ct. 1975).